UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

ERIC HARDING,
                                                                       DECISION & ORDER
                                   Plaintiff,
                                                                       17-CV-6024W
                 v.

WESLEY CANFIELD, et al.,

                        Defendants.
_______________________________________



                 Pending before the Court is pro se plaintiff’s motion for substitution of parties

pursuant to Rule 25(a)(1) of the Federal Rules of Civil Procedure. (Docket # 27). The motion

was prompted by defendants’ service upon plaintiff of a Notice of Suggestion of Death of

Wesley Canfield, one of the defendants. (See Docket # 26).

                 Although the Notice was served upon plaintiff, it was not served upon the

representative of the estate of Wesley Canfield. (Id.). The service provisions of Rule 25 have

been interpreted to require that a Suggestion of Death statement be served upon the decedent’s

representative or successor in order to be effective.1 See Young v. Patrice, 832 F. Supp. 721, 725

(S.D.N.Y. 1993) (“[t]he statement of death must be filed and served according to Rule 25, which

most courts (including this one) have interpreted to require at least the naming of the executors

of the decedent’s estate”) (collecting cases); see also Crichlow v. Fischer, 2015 WL 678725, *5

(S.D.N.Y. 2015) (denying motion for substitution because representative of decedent’s estate had




        1
           Defendants’ response to plaintiff’s motion indicates that Kaye Canfield is the administrator of Wesley
Canfield’s estate. (See Docket # 32).
not been served). As such service has not been made, the Notice is ineffective, and the

ninety-day limit for filing a motion for substitution has not been triggered. Id. at 726.

               In order in invoke the rights contemplated under Rule 25 – in plaintiff’s case, to

seek substitution of the administrator or executor of the estate of Wesley Canfield for the

individually-named Canfield, or in defendants’ case, to seek dismissal of the claims against

Canfield – a Notice of Suggestion of Death that names the proper parties must first be served on

the parties and personally served on the estate representative or administrator. Rule 25 permits

the Notice to be served by plaintiff, defendants or the decedent’s successor or representative.

Because the notice condition has not yet been satisfied, plaintiff’s motion for substitution

(Docket # 27) is DENIED without prejudice.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge

Dated: Rochester, New York
       December 5, 2019




                                                 2
